Citation Nr: 1105307	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  06-28 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. § 
1151 for residuals of critical illness polyneuropathy, affecting 
both lower extremities and the right upper extremity, claimed as 
secondary to VA treatment in 2004.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from 
August 1976 to September 1980.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in part, denied the Veteran's 
compensation claim for residuals of critical illness 
polyneuropathy under the provisions of 38 C.F.R. § 1151. 

The veteran was originally scheduled to appear for a hearing with 
a Veterans Law Judge (VLJ) in April 2008 at the Cleveland RO.  
The Veteran contacted the RO on April 23, 2008 and requested that 
this hearing be rescheduled.  The Veteran was notified in a May 
31, 2008 letter that his hearing had been rescheduled for July 
21, 2008.  The Veteran failed to report for this hearing, and has 
provided no explanation for his failure to report and has not 
since requested that the hearing be rescheduled. His hearing 
request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 
20.702(d); 20.704(d) (2010).

In October 2010, the Board solicited an independent medical 
expert (IME) opinion concerning the etiology of the Veteran's 
polyneuropathy.  The Board has received the requested IME 
opinion, which has been provided to the appellant.  

Referred issues

It appears from the record that in addition to applying for 
compensation for a bilateral leg condition and a right arm 
condition [polyneuropathy], the Veteran has also requested 
compensation for memory loss and a skin condition under the 
provisions of 38 C.F.R. § 1151, secondary to treatment received 
by the VA in 2004.                  See the Veteran's August 2008 
Statement in Support of Claim.  As the Veteran's memory loss and 
skin condition claims have not yet been considered by the RO, 
they are referred to the RO for appropriate action.  See Godfrey 
v. Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO]; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDING OF FACT

The evidence of record supports the conclusion that the Veteran's 
residuals of critical illness polyneuropathy, affecting both 
lower extremities and his right arm, which occurred after VA 
treatment in 2004, was the result of an event not reasonably 
foreseeable.


CONCLUSION OF LAW

The criteria for the entitlement to compensation under 38 U.S.C. 
§ 1151 for residuals of critical illness polyneuropathy of the 
lower extremities and right arm have been met.  38 U.S.C. § 1151 
(West 2002); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.

A VCAA notice letter was sent to the Veteran regarding his claim 
for entitlement to compensation under 38 U.S.C. § 1151 in 
February 2005.  The Board need not discuss in detail the 
sufficiency of the VCAA notice letter in light of the fact that 
the Board is granting the claim.  Any potential error on the part 
of VA in complying with the provisions of the VCAA has 
essentially been rendered moot by the Board's grant of the 
benefit sought on appeal.
The Board notes the Veteran was provided notice regarding degree 
of disability and effective date as required by the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) in a June 
2008 letter.  As discussed in detail below, the Board is granting 
the Veteran's claim.  It is not the Board's responsibility to 
assign a disability rating or an effective date in the first 
instance.  The Board is confident that if it is necessary the 
Veteran will be afforded additional appropriate notice needed 
under Dingess.

Accordingly, the Board will proceed to a decision on the merits 
as to the issue on appeal.

Relevant law and regulations 

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

In determining whether a veteran has an additional disability, VA 
compares the veteran's condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon which 
the claim is based to the veteran's condition after such care or 
treatment.  38 C.F.R. § 3.361(b) (2010).

To establish causation, the evidence must show that the hospital 
care or medical or surgical treatment resulted in the veteran's 
additional disability.  Merely showing that a veteran received 
care or treatment and that the veteran has an additional 
disability does not establish cause.  38 C.F.R. § 3.361(c)(1) 
(2010).

Hospital care or medical or surgical treatment cannot cause the 
continuance or natural progress of a disease or injury for which 
the care or treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2) (2010).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability 
or death, it must be shown that the hospital care or medical or 
surgical treatment caused the veteran's additional disability or 
death; and (i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or (ii) 
VA furnished the hospital care or medical or surgical treatment 
without the veteran's informed consent.  Determinations of 
whether there was informed consent involve consideration of 
whether the health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  38 C.F.R.        § 3.361(d)(1) (2010).

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) 
(2010).

Analysis

The Veteran is seeking compensation under the provisions of 38 
U.S.C. § 1151 for residuals of critical illness polyneuropathy, 
which he claims is a result of negligent medical treatment for 
pancreatitis performed at a VA facility in 2004.  More 
specifically, the Veteran asserts that he was discharged from the 
VA facility "without full stability of his legs and arms, [and] 
crippled due to [a] staph infection caused by [an] infected PICC 
line."  See the Veteran's January 2006 Notice of Disagreement; 
see also the Veteran's November 2004 Statement in Support of 
Claim [indicating that a "staph infection caused by an IV" 
prompted his upper and lower extremity disabilities].

As noted in the law and regulations section above, to 
substantiate a claim under    38 U.S.C. § 1151, the evidence must 
show that VA treatment caused additional disability, and that 
such was the result of either negligence or carelessness on the 
part of VA or an event not reasonably foreseeable.

With respect to the matter of additional disability, following 
treatment at the VA for acute pancreatitis in August 2004, it was 
noted that the Veteran was treated for "new onset complaints of 
numbness and tingling in his right upper extremity and bilateral 
lower extremities."  See the Veteran's November 5, 2004 VA 
Discharge Summary.  The Veteran was diagnosed with polyneuropathy 
and right arm radiculopathy in November 2004.  On November 26, 
2004, the Veteran was assessed as having "relatively new onset 
polyneuropathy," and on December 3, 2004, he was diagnosed with 
"critical illness polyneuropathy" upon testing of the right 
upper extremity and both lower extremities.  Although some 
treatment reports of record note complaints of low back pain and 
some lumbosacral radiculopathy prior to the Veteran's admission 
to the VA in August 2004, the IME opinion obtained by the VA in 
December 2010 indicates that "[t]here is little evidence in the 
records that I reviewed to suggest that [the Veteran] had a 
neuropathy prior to admission to the hospital in August.  The 
report of the neurological exam does not mention that the patient 
had any definite motor or sensory deficits . . . ."  See the Dr. 
R.N.S.'s December 2010 IME opinion, pages 1 and 2.  Crucially, 
Dr. R.N.S. went on to indicate that the development of sepsis and 
respiratory failure "is felt to have led to problems related to 
crucial illness neuropathy."  Id., at 2.  

Thus, it is clear from the medical evidence of record that the 
Veteran's polyneuropathy is an additional disability that 
resulted as a complication of his VA treatment for pancreatitis 
in August 2004.  The question to be answered, then, is whether 
such additional disability is due to carelessness, negligence, 
etc. on the part of VA, or whether such additional disability is 
the result of an event which was not reasonably foreseeable.

With respect to careless, negligence, etc. on the part of VA 
medical providers, Dr. R.N.S. pertinently determined in his 
December 2010 IME opinion that he "found no evidence in the 
records . . . that the Veteran's clinical problems were caused by 
carelessness, negligence, lack of proper skill, error in 
judgments during [the Veteran's] lengthy and complicated 
hospitalization in the fall of 2004."   Dr. R.N.S. pertinently 
determined that "new problems that developed during 
hospitalization were addressed promptly" and that 
"[c]onsultations were obtained in a timely manner."  See Dr. 
R.N.S.'s December 2010 IME opinion, page 2.  Although Dr. R.N.S. 
noted that the Veteran's polyneuropathy resulted from sepsis and 
respiratory failure while at the VA for treatment, he made no 
opinion as to whether the VA was negligent or careless in 
inserting the PICC line, or in the Veteran's overall treatment.  
Pertinently, there is no medical opinion of record contrary to 
the findings of Dr. R.N.S.

Accordingly, based on the uncontroverted opinion of the 
independent medical expert, Dr. R.N.S., the Board finds that the 
Veteran's critical illness polyneuropathy was not caused by VA 
negligence.

The Board notes that the thrust of the Veteran's argument in this 
case centers on the issue of negligence.  Such focus on VA 
negligence by the Veteran, however, does not limit the Board's 
inquiry.  With respect to whether the Veteran's polyneuropathy 
was not reasonably foreseeable, Dr. R.N.S. pertinently indicated 
that the "neurological problems that this Veteran developed 
during his complicated hospitalization were unexpected and there 
is really no way that treating surgeons and physicians could have 
foreseen their development . . . ."  See Dr. R.N.S.'s December 
2010 IME opinion, page 3.  Dr. R.N.S. went on to state that 
"there is no way to predict its development or to influence its 
outcome."  Id.  Based on the determination that the Veteran's 
additional disability could not have been foreseen as a 
consequence of VA pancreatitis treatment, the Board accordingly 
finds that the Veteran's critical illness polyneuropathy is the 
result of an event which was not reasonably foreseeable.  As 
such, the Board find that the criteria for entitlement to 
compensation under the provisions of 38 U.S.C. § 1151 have been 
met.  Benefits under 38 U.S.C. § 1151 for residuals of critical 
illness polyneuropathy are therefore allowed.


ORDER

Entitlement to compensation under the provisions of 38 U.S.C. § 
1151 for residuals of critical illness polyneuropathy, claimed as 
secondary to VA treatment, is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


